Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 16, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157169-70(85)                                                                                            David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  In re KML FAISON, Minor.                                           SC: 157169                                        Justices
                                                                     COA: 338808
                                                                     Wayne CC Family Div:
                                                                          13-511911-NA
  ________________________________
  In re BRAGG, Minors.                                               SC: 157170
                                                                     COA: 338811
                                                                     Wayne CC Family Div:
                                                                          13-511911-NA
  ________________________________

         On order of the Chief Justice, the motion of respondent-appellee mother to extend
  the time for filing her answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before March 20, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 16, 2018

                                                                                Clerk